Citation Nr: 1813967	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability variously diagnosed as gastroenteritis and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from October 1976 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, February 2015, and September 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied entitlement to service connection for sleep apnea, denied reopening the claim of entitlement to service connection for a gastrointestinal condition, and denied entitlement to an increased rating for service-connected bilateral pes planus, respectively.

In December 2013, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) in connection with the claim to service connection for sleep apnea.  A copy of the hearing transcript has been associated with the record.

In August 2016, the RO issued a rating decision finding clear and unmistakable error in the evaluation of service-connected bilateral pes planus, and granted an increased rating of 10 percent, effective June 19, 2015, the date of the Veteran's claim for an increased rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing regarding the claims of reopening entitlement to service connection for a gastrointestinal disability and entitlement to an increased rating for service-connected bilateral pes planus.

In July 2017, the claims for entitlement to service connection for sleep apnea, and entitlement to an increased rating for bilateral pes planus, was before the Board, and were remanded for a hearing before the Board.  This was accomplished and the claims are now before the Board for further appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, and the reopened claim of service connection for a gastrointestinal disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for gastroenteritis, IBS, stomach condition was previously denied in a November 2000 rating decision; the Veteran did not file a timely notice of disagreement; and the November 2000 rating decision is final.

2.  Evidence received since the November 2000 rating decision is new and material, sufficient to reopen service connection for a gastrointestinal disability.

3.  For the entire rating period on appeal, service-connected bilateral pes planus has resulted in moderate impairment with pain on use of the bilateral feet.



CONCLUSIONS OF LAW

1.  The November 2000 rating decision which denied service connection for a stomach disability diagnosed as gastroenteritis and IBS is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The additional evidence received subsequent to the November 2000 rating decision is new and material to reopen service connection for a gastrointestinal disability including gastroenteritis and IBS.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).

3.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for the left foot disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in October 2013 and June 2015 which met the VCAA notice requirements with respect to entitlement to service connection for a gastrointestinal disability, and to an increased rating for service-connected bilateral pes planus, respectively.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes buddy statements, Joint Base San Antonio-Randolph Military Treatment Facility medical records, private medical records, VA treatment records, hearing testimony, and VA authorized Disability Benefits Questionnaires (DBQ).  VA examinations and VA authorized DBQs were provided in August 2000, July 2015, September 2015, and April 2016 in connection with the Veteran's claims of entitlement to service connection for a gastrointestinal disability and to an increased rating for service-connected bilateral pes planus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. 
 § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied service connection for gastroenteritis, IBS, stomach condition in a November 2000 rating decision.  The Veteran did not file a timely notice of disagreement to the November 2000 decision, and the rating decision is final.  See 38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).  

In rendering the November 2000 decision, the RO considered the Veteran's service treatment records, which showed treatment for an acute episode of gastroenteritis in June 1989.  The RO also considered an August 2000 VA examination, in which the VA examiner noted a diagnosis of irritable bowel syndrome per a subjective history from the Veteran.  The RO concluded that there was no objective medical evidence of a chronic disabling condition, or residuals of a chronic disabling condition.  Therefore, the Board finds that new and material evidence must tend to establish a currently diagnosed gastrointestinal disorder related to active service.

New evidence received subsequent to the November 2000 rating decision pertinent to the appeal to reopen service connection for a gastrointestinal disability includes VA treatment records, military personnel records, VA examinations, buddy statements and hearing testimony.  VA treatment records from November 2013 show the Veteran complained of bloating and stomach pain, characterized as gastroenteritis.  A November 2013 statement from the Veteran's spouse indicates the Veteran would have symptoms of dizziness, bloating, gas, abdominal pain, nausea, diarrhea, and vomiting, which caused him to call out of work at least four times that year.  April 2016 VA examinations for esophageal conditions, intestinal conditions, and Gulf War conditions show the Veteran has diagnosed hiatal hernia, GERD and acute gastroenteritis.  

Because the Veteran has submitted evidence that tends to show a diagnosed gastrointestinal disability, the Board finds that the low threshold for reopening service connection for a gastrointestinal disability has been met.  Shade, 24 Vet. App. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a gastrointestinal disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).


Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed within the introduction, the Veteran was assigned an increased 10 percent rating for service-connected bilateral pes planus in an August 2016 rating decision, with an effective date of June 19, 2015, the date of his increased rating claim.  The Veteran did not appeal the effective date.  The Board finds that symptoms related to bilateral pes planus have not changed in severity over the course of the appeal to warrant a staged rating.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service-connected bilateral pes planus has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, flatfoot.  The Veteran was assigned a 10 percent rating for service-connected bilateral pes planus in accordance with Diagnostic Code 5276.

Under Diagnostic Code 5276, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2017).

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Veteran, within a November 2015 notice of disagreement, contended his evaluation for service-connected bilateral pes planus, and indicated that he experienced chronic pain in both of his feet, as documented within a September 2015 VA authorized DBQ.  After review of all the evidence, lay and medical, the Board finds that a rating in excess of 10 percent for service-connected bilateral pes planus, under Diagnostic Code 5276, is not warranted for the entire rating period on appeal.

Within a July 2015 VA authorized DBQ , the VA contracted examiner, upon physical examination, diagnosed the Veteran with bilateral pes planus and denoted pain on use, per the Veteran's reports, occurring on the bottom of the bilateral feet after activities such as walking and standing.  The Veteran reported pain would increase to a 6 on a scale of 0-10 after these activities which would be partially relieved after rest and sleep.  The VA contracted examiner indicated that the Veteran had pain on use of the feet bilaterally; did not have pain on use of the feet accentuated; did not have pain on manipulation of the feet; did not have swelling on use; did not have extreme tenderness of the plantar surfaces bilaterally; did not have evidence of marked deformity bilaterally; did not have marked pronation of both feet; and did not have characteristic calluses bilaterally.  The Veteran reported the use of arch supports which the examiner marked as having relieved and not relieved symptoms.  The Board finds that the July 2015 VA contracted examiner specifically addressed functional loss of the bilateral feet due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202.

Within an April 2016 substantive appeal, the Veteran contends that his bilateral pes planus symptoms are not relieved by orthotic devices.

A VA addendum opinion was requested for clarification as to whether the Veteran's use of arch supports did or did not relieve symptoms.  A September 2016 VA authorized DBQ indicates that the Veteran's use of arch supports and orthotics relieved his symptoms bilaterally.  As in the July 2015 VA authorized DBQ, the VA authorized examiner indicated that the Veteran did not have pain on manipulation of the feet; did not have swelling on use; did not have extreme tenderness of the plantar surfaces bilaterally; did not have evidence of marked deformity bilaterally; did not have marked pronation of both feet; and did not have characteristic calluses bilaterally.  The Veteran did, however, have pain on use accentuated.  The Board finds that the September 2016 VA authorized examiner specifically addressed functional loss of the bilateral feet due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202.

Within an October 2016 Travel Board hearing, the Veteran indicated that his feet hurt after standing for 15-20 minutes and that he current wears plastic inserts every day in his shoes to support his arches, but indicated that he still has foot pain. 

Given the above, the Board finds that the Veteran's service-connected bilateral pes planus has manifested as pain with use of the bilateral feet, particularly with standing and walking, warranting a continued 10 percent rating under Diagnostic Code 5276.  A July 2015 VA authorized DBQ shows the Veteran had pain on use of the feet that was not accentuated, without objective evidence of pain on manipulation, marked deformity, indication of swelling on use, or characteristic callouses.  A subsequent September 2016 VA authorized DBQ shows pain on use accentuated bilaterally, without objective evidence of pain on manipulation, marked deformity, indication of swelling on use, or characteristic callouses.  Further, the Veteran indicated in various lay statements of record that he experienced bilateral foot pain upon standing and walking that was not relieved by use of shoe inserts.  Accordingly, the Board finds that the evidence of record for the entire rating period on appeal warrants no more than a 10 percent rating under Diagnostic Code 5276 for service-connected bilateral pes planus.

While accentuated pain on use of the bilateral feet, noted within the September 2016 VA authorized DBQ, is characterized as a severe symptom contemplated by the next higher 30 percent rating under Diagnostic Code 5276, the Board notes that the Veteran's bilateral pes planus disability has not manifested as any of the other severe symptoms contemplated in the 30 percent rating criteria during the entire rating on appeal.  See Melson, 1 Vet. App. 334.  Specifically, the July 2015 and September 2016 VA authorized DBQs of record do not show objective evidence of marked deformity, swelling on use, or characteristic callosities.  Additionally, the Board finds that lay evidence presented on examination addressing pain, as well as functional loss due to pain, is credible and has been considered by the Board in rating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.5 (2017); see DeLuca, 8 Vet. App. 202.  The Board finds, however, that the Veteran's pain and functional limitations are adequately considered by his assigned 10 percent rating under Diagnostic Code 5276.  

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Board finds, however, that the evidence of record does not reflect malunion or non-union of the tarsal or metatarsal bones, claw foot, or other foot injuries at any time during the appeal period to warrant a rating under Diagnostic Codes 5278 (claw foot), 5283 (tarsal, o metatarsal bones, malunion of, or nonunion of) or 5284 (foot injuries, other).  For these reasons, the Board finds that for the entire rating period, an increased rating in excess of 10 percent is not warranted for service-connected bilateral pes planus.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

The petition to reopen a claim of service connection for a gastrointestinal disability to include gastroenteritis and IBS, has been received, and the claim is reopened.  

For the entire rating period on appeal, entitlement to an increased rating in excess of 10 percent for service-connected bilateral pes planus is denied.


REMAND

Service Connection for a Gastrointestinal Disability

Presumptive service connection is available to veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, beginning August 2, 1990, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. §§ 3.2, 3.317(a)(1) (2017).  The Southwest Asia theatre of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2017).  

As an initial matter, the Board notes that the Veteran had service with the Air Force from October 1976 to October 2000, to include three years and nine months of foreign service.  In April 2015, the RO requested military personnel records to confirm any active duty dates in Southwest Asia on or after August 2, 1990, and a response included records showing service in Saudi Arabia from April 1989 to June 1989, prior to the start of the Persian Gulf War.  However, within an October 2016 Travel Board hearing, the Veteran testified that he also served overseas in Mosul, Iraq.  Therefore, the Board finds that a remand is necessary to request records from appropriate sources, including the Joint Services Records Research Center (JSRRC), regarding the Veteran's service in Iraq in order to determine whether the Veteran qualifies as a Persian Gulf veteran under 38 C.F.R. § 3.317.  

Additionally, the RO should order a new VA examination to determine whether the Veteran's gastrointestinal symptoms are a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  There are three types of qualifying chronic disabilities for Persian Gulf veterans: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes functional gastrointestinal disorders other than structural gastrointestinal disorders.  

The Veteran was afforded a VA examination in April 2016 to determine the nature and etiology of his gastrointestinal disabilities, and was diagnosed with hiatal hernia, GERD and acute gastroenteritis.  The VA examiner did not provide direct service connection opinions as to whether the Veteran's diagnosed conditions were incurred in or caused by service.  Therefore, given the above deficiencies in the record, and within the April 2016 VA examination, the Board finds that a new VA examination should be afforded to the Veteran.


Service Connection for Sleep Apnea

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  Further, when VA undertakes to provide the Veteran with an examination, it must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet App 303 (2007).

The Veteran was afforded a VA medical opinion in October 2013 in connection to his claim for entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  The October 2013 VA examiner, upon review of the Veteran's claims file, opined that the Veteran's currently diagnosed obstructive sleep apnea was less likely than not incurred in or caused by service, and was less likely than not proximately due to or the result of the Veteran's service-connected hypertension.  The VA examiner did not provide an aggravation opinion as to whether currently diagnosed obstructive sleep apnea was aggravated by service-connected hypertension.  Therefore, the Board finds that a remand is necessary for a VA medical opinion as to whether or not the Veteran's obstructive sleep apnea is aggravated by service-connected hypertension.

The Board notes that in the context of secondary service connection, aggravation means "any increase in disability," and is distinguished from the more specific definition of aggravation of a pre-existing disease during service as defined in 38 U.S.C. § 1153.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  It is noted that in order for secondary service connection to be established an increase in severity need not be permanent.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain additional details from the Veteran regarding the date of the Veteran's service overseas in Iraq.  Upon obtaining additional details and the requisite authorizations for release of information from the Veteran, the AOJ should send an inquiry to all appropriate sources to verify the Veteran's active service in Iraq.  Specifically, the AOJ should send a request, in 60 day increments to the JSRRC for verification of active service in Iraq.  The 60 day increments should be based on the additional details provided by the Veteran, if obtained, or in the alternative, for the time period from August 2, 1990 to October 31, 2000.

The AOJ should make all available efforts to obtain such records, and all such attempts should be reflected in a written memorandum included in the claims file.  The non-existence or unavailability of such records must be verified and this should be documented by a memorandum in the record to that effect.

2.  The AOJ should refer the case to an appropriate VA examiner(s) (M.D.) for a new VA examination to determine the nature and etiology of his claimed gastrointestinal disability to include gastroenteritis and IBS.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

Upon review of the claims file, the examiner is requested to provide the following opinions:

a.  Determine any and all disabilities manifested by a gastrointestinal disorder, to include, if at all, previously diagnosed hiatal hernia, GERD and gastroenteritis, and claimed IBS.

b.  For all diagnosed gastrointestinal disabilities, is it at 
least as likely as not (50 percent probability or more) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c.  Determine whether there are any manifestations of a gastrointestinal disorder not accounted for by the current diagnoses.

d.  If there are manifestations of a gastrointestinal disorder not accounted for by the current diagnoses, the examiner should indicate whether it least as likely as not (50 percent probability or more) that such symptomatology represents (i) an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or (ii) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms, which specifically includes functional gastrointestinal disorders other than structural gastrointestinal disorders.

e.  If the Veteran's gastrointestinal symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multi-symptom illness, the examiner should also describe the extent to which illness has manifested.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ should refer the case to an appropriate VA examiner(s) for an addendum opinion to address the etiology of the Veteran's currently diagnosed obstructive sleep apnea, to include as secondary to service-connected hypertension.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.

Upon review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that currently diagnosed obstructive sleep apnea is aggravated by service-connected hypertension.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the disability beyond the natural clinical course and character of the condition.  Aggravation of a disability need not be permanent.

If the examiner finds that any of the Veteran's obstructive sleep apnea is aggravated by his service-connected hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's obstructive sleep apnea prior to any such aggravation.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

5.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


